Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending in this application.

Foreign Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Jepsen (US 2017/0038836) in view of Guyton (US 6,027,216).

As to claim 10, Jepsen (Figs. 2, 11, 12) teaches an eye-tracking system, comprising: 
an array of light sources (Array of emitters 1122 shown in Fig. 11E), wherein each light source of the array of light sources is configured to be selectively enabled to emit non-visible light (Infrared light) to an eyeward side of the eye-tracking system to illuminate an eye [0176]; 
a camera (1120) configured to capture images of the eye based on the non-visible light [0173]; and 
a computing device (Processor 216) communicatively coupled to the array of light sources and the camera, wherein the computing device comprises: 
a light source control module (Control circuitry for the light sources 1122) configured to enable at least one light source of the array of light sources; 
a camera interface module (Control circuitry for processing the images) [0189] configured to obtain at least one image of the eye, captured by the camera while the at least one light source was enabled; 
a bright pupil detection module (Control circuitry within the processor 216) configured to detect whether the at least one image indicates a bright pupil condition [0189]; and 
a position determination module (Control circuitry within the processor 216) configured to determine a position of the eye based on a position of the at least one light source within the array of light sources in response to the bright pupil detection module determining that the at least one image indicates the bright pupil condition (The position of the eye is determined based on brightness caused by the highest reflection percentage shown in Fig. 11C) [0171, 0198-0200].

However, Jepsen does not teach the camera being disposed on the eyeward side of the eye–tracking system.
On the other hand, Guyton (Fig. 9) teaches a camera (62, 63) disposed on the eyeward side of the eye-tracking system (As shown in Fig. 9);
an optical combiner (60) disposed between the array of light sources (55, e.g.) and the eyeward side of the eye-tracking system (Located between the light sources and the eyeward side), wherein the optical combiner is configured to receive Attorney Docket No.: OCULP00685Application No.: 16/844,890reflected non-visible light that is reflected by the eye and to direct the reflected non-visible light to the camera to generate the images of the eye (Shown in Fig. 9 to receive light and direct it to the camera 62 and 63) [Col. 15, Lines 23–41].
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the camera location of Guyton with the eye tracking system of Jepsen because the combination would relocate the camera to a more desirable location, allowing for, at least, ease of manufacturing. 

As to claims 2, 11, Jepsen teaches where the bright pupil detection module is configured to: 
compare a brightness of the pupil in the at least one image with a brightness of the pupil in another image that corresponds to when another light source of the array of light sources is enabled to emit non-visible light to illuminate the eye (The brightness measured from the light emitted from each emitter is compared and the sensor that determines the highest intensity of reflected light is mapped to the position of the eye) [0176].

As to claim 1, Jepsen and Guyton teach all the limitations of claims 10 and 11 above.

As to claims 3, 12, Jepsen teaches wherein the bright pupil detection module is configured to: compare a brightness of the pupil in the at least one image with a brightness threshold (E.g. a brightness threshold of zero where no light is reflected back, as shown in Fig. 11C).

As to claim 4, Jepsen teaches enabling a first light source (E.g. any one of element 1122 shown in Fig. 11E) of the array of light sources to emit non-visible light to illuminate the eye; 
obtaining a first image of the eye while the first light source is enabled (Receiving a reflection of the light output from the first light source); 
enabling a second light source (E.g. any other one of element 1122 shown in Fig. 11E) of the array of light sources to emit non-visible light to illuminate the eye; 
obtaining a second image of the eye while the second light source is enabled (Receiving a reflection of the light output from the second light source); and 
determining the position of the eye based on a position of the first light source within the array of light sources in response to determining that the pupil of the eye in the first image is brighter than the pupil of the eye in the second image (The position of the eye is determined based on brightness caused by the highest reflection percentage shown in Fig. 11C) [0171, 0198-0200].

As to claim 5, Jepsen teaches determining the position of the eye based on a position of the second light source within the array of light sources in response to determining that the pupil of the eye in the second image is brighter than the pupil of the eye in the first image (The position of the eye is determined based on brightness caused by the highest reflection percentage shown in Fig. 11C) [0171, 0198-0200].

As to claims 6, 13, Jepsen teaches wherein the non-visible light comprises infrared or near-infrared light [0057].

As to claim 7, Jepsen teaches enabling a first grouping of light sources of the array of light sources (E.g. any two of element 1122 shown in Fig. 11E); 
obtaining a first image of the eye while the first grouping of light sources are enabled (Receiving a reflection of the light output from the first light source); 
enabling a second grouping of light sources of the array of light sources (E.g. any other two of element 1122 shown in Fig. 11E);  22Attorney Docket No. : OCULP0068 
obtaining a second image of the eye while the second grouping of light sources are enabled (Receiving a reflection of the light output from the first light source); 
comparing a brightness of the pupil in the first image with a brightness of the pupil in the second image (The position of the eye is determined based on brightness caused by the highest reflection percentage shown in Fig. 11C) [0171, 0198-0200]; and 
determining that the pupil is aligned with the first grouping of light sources in response to determining that the pupil in the first image is brighter than the pupil in the second image (The position of the eye is determined based on brightness caused by the highest reflection percentage shown in Fig. 11C) [0171, 0198-0200].

As to claim 8, Jepsen teaches individually enabling each light source of the first grouping in response to determining that the pupil is aligned with the first grouping of light sources (All of the light sources can be sequentially enabled, as shown in Fig. 11F) [0177]; 
obtaining respective images of the eye while each light source of the first grouping of light sources are individually enabled (Obtaining images from the light sources corresponding to at least a portion of the eye) [0177]; and 
determining that one image of the respective images indicates the bright pupil condition, wherein determining the position of the eye is based on a position of one of the light sources included in the first grouping that corresponds to the one image that indicates the bright pupil condition (The position of the eye is determined based on brightness caused by the highest reflection percentage shown in Fig. 11C) [0171, 0198-0200].

As to claim 9, Jepsen teaches determining that the pupil is aligned with the second grouping of light sources in response to determining that the pupil in the second image is brighter than the pupil in the first image (Performing the determination from claim 7 above to acquire a position of the eye); 
individually enabling each light source of the second grouping in response to determining that the pupil is aligned with the second grouping of light sources (All of the light sources can be sequentially enabled, as shown in Fig. 11F) [0177];  23Attorney Docket No. : OCULP0068 
obtaining respective images of the eye while each light source of the second grouping of light sources is individually enabled (Obtaining images from the light sources corresponding to at least a portion of the eye) [0177]; and 
determining that one image of the respective images indicates the bright pupil condition, wherein determining the position of the eye is based on a position of one of the light sources included in the second grouping that corresponds to the one image that indicates the bright pupil condition (The position of the eye is determined based on brightness caused by the highest reflection percentage shown in Fig. 11C) [0171, 0198-0200].

As to claim 14, Jepsen teaches the elements of claim 10 above.
However, Jepsen does not teach the specifics of the optical combiner.
On the other hand, Guyton teaches wherein the optical combiner is configured to diffract the reflected non-visible light to the camera to generate the images of the eye (Shown in Fig. 9) [Col. 15, Lines 23–41].

Claim(s) 15 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Jepsen (US 2017/0038836) in view of Guyton (US 6,027,216) in view of Fleck (US 2013/0286053).

As to claim 15, Jepsen and Guyton teach the elements of claim 10 above.
However, Jepsen and Guyton do not teach a transparent substrate.
On the other hand, Fleck teaches wherein the array of light sources (E.g. LEDs 112) comprises a transparent substrate (110’) and wherein each light source of the array of light sources is disposed on the transparent substrate [0038].
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the transparent substrate of Fleck with the LED array of Jepsen, as modified by Guyton, because it would allow for the placement of additional display elements behind the LED array, providing additional functionality to the device.

Claim(s) 16-18 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Jepsen (US 2017/0038836) in view of Guyton (US 6,027,216) in view of Kondo (US 2019/0250707).

As to claim 16, Jepsen and Guyton teach the elements of claim 10 above.
However, Jepsen and Guyton do not teach collimating beam shaping optics. 
On the other hand, Kondo (Fig. 17A) teaches a plurality of beam shaping optics (18b), each beam shaping optic of the plurality of beam shaping optics disposed on a corresponding light source of the array of light sources to direct the non-visible light emitted by each respective light source along a corresponding optical axis [0120].
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the collimating lens of Kondo with the light source of Jepsen, as modified by Guyton, because the combination would ensure the light output from the LED is arranged in a parallel fashion such that further optical modifications can be predictably performed on the light.

As to claim 17, Jepsen and Guyton teach the elements of claim 10 above.
However, Jepsen and Guyton do not teach collimating beam shaping optics. 
On the other hand, Kondo (Fig. 17A) teaches wherein each beam shaping optic of the plurality of beam shaping optics are configured to collimate the non-visible light into collimated non-visible light [0120].

As to claim 18, Jepsen teaches an optical element (1126) disposed between the plurality of beam shaping optics and the eyeward side of the eye-tracking system to focus the collimated non-visible light onto a pupil plane of the eye (Shown in Fig. 11E).

Allowable Subject Matter
Claims 19 and 20 are allowable in light of the recent amendments.

Response to Arguments
Applicant's arguments with respect to claims 1–20 have been considered but are moot in view of the new ground(s) of rejection based on the reference Guyton. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM A MISTRY whose telephone number is (571)270-3913.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAM A MISTRY/Primary Examiner, Art Unit 2691